ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_02_FR.txt. 193

*

OPINION INDIVIDUELLE DE M. AZEVEDO

Tout en me ralliant aux conclusions et, en général, aux motifs
sur lesquels elles se fondent, je me permets simplement d’ajouter
de bréves considérations qui sont, 4 mon avis, nécessaires afin de
développer la réponse a la deuxiéme question.

Ii me semble ainsi utile de fournir un autre critére pour la
solution des conflits prévus en permettant de dégager une distinction
entre l’action principale et une action subsidiaire, qui en aucun cas
ne doit étre radicalement écartée. L’emploi délibéré du mot « agent »,
dans la demande d’avis, donne matiére a une telle suggestion.

On constate, par exemple, que le fonctionnement de 1’Organisa-
tion des Nations Unies présuppose l’action de deux forces: l’une
qui conduit la pensée et les desseins particuliers des Membres vers
les organes délibératifs, lesquels adoptent par la suite les solutions
exigées par les intéréts généraux de la paix et de la justice, et
l’autre qui tend à l’exécution des décisions prises.

Ces tâches opposées sont exécutées par des personnes physiques
distinctes, représentants des États Membres et fonctionnaires de
l'Organisation des Nations Unies, bien qu'on soit souvent forcé
d'employer les mêmes individus dans des circonstances contradic-
toires, ce qui a été déjà remarqué par le professeur BASTID, née
SUZANNE BASDEVANT (Les Fonctionnaires internationaux, Paris,
1938, p. 8). L'exemple de la nouvelle Organisation des Nations
américaines serait plus frappant, en faisant ressortir l'opposition
entre les organes délibératifs créés à Bogota, en 1948, et l’ancienne
Union panaméricaine, conservée à titre permanent et comme
Secrétariat général.

On peut aussi constater que les fonctionnaires sont compris
dans la notion d’« agent », mais les représentants des Membres ne
le sont pas, quoique l'O. N. U. puisse avoir intérêt à appuyer une
réclamation proposée, à raison de dommages subis par lesdits
représentants dans l’exercice de fonctions remplies, par exemple
dans les lieux où siègent les organes dont ils font partie.

D'autre part, pour mettre à exécution les décisions de ses organes,
l'Organisation des Nations Unies ne peut pas toujours désigner
les fonctionnaires, et il lui faudra parfois choisir des personnes
étrangères au cadre normal du personnel.

Ni l’article 100 de la Charte de San-Francisco, ni même l’article 105
de celle-ci, qui mentionne à la fois les fonctionnaires et Jes représen-
tants des Membres, n’épuisent les hypothèses dans lesquelles des
fonctions sont exercées dans l'intérêt de l'Organisation. Cette
insuffisance a été expressément reconnue dans la Convention du
13 février 1946 sur les privilèges et immunités et dans quelques

23
194 OPINION INDIVIDUELLE DE M. AZEVEDO

arrangements et accords conclus avec des États ou des institutions
spécialisées.

En effet, ces actes constatent l'existence d’une troisième classe
— celle des experts, autres que les fonctionnaires, accomp'issant
des missions pour le compte de l'Organisation. A ce propos, il est
intéressant de constater que le Statut de la Cour internationale
de Justice a ajouté, aux textes qui régissaient la Cour permanente, la
concession de privilèges et immunités aux agents, conseils et avocats
des parties (article 42, n° 3), et ceux-ci ont été assimilés aux
représentants des Membres de l'Organisation des Nations Unies,
tandis que la situation des témoins et experts, prévue par la Cour
elle-même, avec l'approbation de l'Assemblée générale, a été
comprise dans la troisième classe ci-dessus indiquée. (C. I. J.,
Actes et Documents relatifs à l’ Organisation de la Cour, n° 1, 2m éd.,
1947, pp. 85, 86 et 89.)

Ce terttum genus crée des difficultés et des hésitations, comme
dans toutes les classifications, mais il peut rentrer dans le cadre
de la notion générale d’« agents » plus facilement que la catégorie
des représentants des Etats Membres. Néanmoins, un nouveau
distinguo s'impose : pour l’exercice des fonctions exceptionnelle-
ment confiées à ceux que lesdites conventions et arrangements
englobent sous le nom d’experts, on doit choisir des personnes
appartenant aux délégations des États Membres ou d’autres
personnes indiquées, soit directement par l'Organisation des
Nations Unies, soit par les Membres de celle-ci, parmi leurs natio-
naux.

Alors, un autre critére se présente d’aprés la maniére dont est
opéré le choix, que celui-ci soit inspiré par des considérations
purement personnelles, ou, au contraire, par la nationalité des
experts, compte tenu d’ éléments d’ordre politique, géographique,
etc.; en prenant en considération toutefois les connaissances
techniques des candidats.

Dans la désignation des membres de la Cour internationale
de Justice ou de ceux de la nouvelle Commission du Droit inter-
national, on accorde, par exemple, une attention bien plus grande
aux qualités personnelles qu’au critére de la nationalité, lequel
exerce une influence plutôt négative, lorsqu'il s’agit d’éviter la
prédominance exagérée d’un certain État. Ce n’est donc pas la
nature de la fonction qui importe, mais bien le procédé du choix,
qui peut ainsi varier dans le méme cas.

Sans doute celui qui est invité, à raison de ses propres mérites,
a se charger d’une mission, assume, en principe, un devoir de
fidélité plus grand envers l'Organisation des Nations Unies que
ce n'est le cas d’une personne désignée par son pays, ou même
par des tiers, à une fonction qui lui serait confiée eu égard à sa
nationalité. Tout en admettant que, dans les deux cas, les fonc-
tions seront remplies avec indépendance et dans un esprit de haute

24
195 OPINION INDIVIDUELLE DE M. AZEVEDO

collaboration, on est forcé de constater que le lien de la nationalité
sera plus difficilement écarté dans la deuxième hypothèse, pour
céder la place à celui qui découle simplement de l’exercice de la
fonction internationale.

En conclusion :

S'il s’agit de fonctionnaires ou d’experts nommés directement
par l'Organisation des Nations Unies, sans tenir compte de leur
nationalité, la priorité appartiendra à l'Organisation, qui d’ailleurs
pourra présenter la réclamation sans avoir besoin d’invoquer
un déni de justice ni même d'établir l'épuisement préalable des
voies de recours internes. ;

Si, au contraire, ce sont des représentants des Etats Membres
ou méme des experts désignés en considération de leurs pays,
notamment si la désignation est confiée à ces derniers, l’action
principale se conformera au principe de la nationalité.

(Signé) PHILADELPHO AZEVEDO.

Ww
Ut
